Exhibit 10.2

 

FORM OF

 

THE MIDDLEBY CORPORATION

 

2011 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the    
day of          , 20   (the “Date of Grant”) is entered into by and between The
Middleby Corporation, a Delaware corporation (the “Company”) and [        ] (the
“Grantee” and, together with the Company, the “Parties”).

 

RECITALS

 

Pursuant to The Middleby Corporation 2011 Long-Term Incentive Plan (the “Plan”),
the Board of Directors of the Company (the “Board”) and the Compensation
Committee of the Board (the “Committee”), as the administrators of the Plan,
have determined to grant to the Grantee restricted shares (the “Restricted
Stock”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”) subject to the vesting, restrictions and other terms and conditions set
forth herein, and hereby grants such Restricted Stock.

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

1.                                      Grant of Shares.  The Company hereby
grants to the Grantee [·] shares of Restricted Stock (the “Grant”), pursuant to
the terms and conditions of this Agreement and the Plan, of which [·] shares
shall be subject to time-vesting pursuant to Section 2(b)(i) of this Agreement
(the “Time-Based Restricted Stock”) and [·] shares shall be subject to
performance-vesting pursuant to Section 2(b)(ii) of this Agreement (the
“Performance-Based Restricted Stock”), it being understood that the number of
shares of Performance-Based Restricted Stock subject to the Grant represent the
number of shares which would vest at the maximum level of performance as set
forth on Schedule A.  The Grantee shall not be required to pay any cash
consideration in exchange for the Restricted Stock.

 

2.                                      Restrictions and Restricted Period.

 

(a)                                 Restrictions.  Subject to Section 4 of this
Agreement, the Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of and shall be subject to a risk of
forfeiture as described in Section 3 of this Agreement until the lapse of the
Restricted Period (as defined below).  The restrictions set forth in this
Section 2(a) are referred to herein as the “Restrictions.”

 

(b)                                 Restricted Period.  The “Restricted Period”
shall mean the period commencing on the Date of Grant and ending on the date on
which the Restrictions lapse.  The Restricted Stock shall become vested and the
Restrictions thereon shall lapse as follows:

 

(i)                                     Time-Based Restricted Stock.  The
Time-Based Restricted Stock shall become vested and the Restrictions thereon
shall lapse with respect to one-

 

--------------------------------------------------------------------------------



 

third of such shares on each of the first three anniversaries of the Date of
Grant, rounded down to the nearest whole share, subject to the Grantee’s
continued employment with the Employer (as defined in the Plan) on each
applicable vesting date, except as provided in Section 3(b) or 3(c) of this
Agreement.

 

(ii)                                  EPS Performance-Based Restricted Stock.  A
portion of the Performance-Based Restricted Stock shall become vested and the
Restrictions thereon shall lapse on the date on which, and to the extent that,
the Committee determines that the applicable annual and/or cumulative EPS growth
goals, as set forth on Schedule A hereto, have been achieved for the applicable
Performance Period (the date of the Committee’s determination, the “vesting
date”), rounded down to the nearest whole share, subject to the Grantee’s
continued employment with the Employer through the applicable vesting date,
except as provided in Section 3(b) or 3(c) of this Agreement.  Subject to
Sections 3(b) and 3(c) of this Agreement, any shares of such Performance-Based
Restricted Stock that do not become vested as of the applicable vesting date, in
accordance with Schedule A, as determined by the Committee, shall be forfeited
to the Company without payment of any consideration therefor.

 

(iii)                               EBITDA Performance-Based Restricted Stock. 
A portion of the Performance-Based Restricted Stock shall become vested and the
Restrictions thereon shall lapse on the date on which, and to the extent that,
the Committee determines that the applicable annual and/or cumulative EBITDA
growth goals, as set forth on Schedule A hereto, have been achieved for the
applicable Performance Period (the date of the Committee’s determination, the
“vesting date”), rounded down to the nearest whole share, subject to the
Grantee’s continued employment with the Employer through the applicable vesting
date, except as provided in Section 3(b) or 3(c) of this Agreement.  Subject to
Sections 3(b) and 3(c) of this Agreement, any shares of such Performance-Based
Restricted Stock that do not become vested as of the applicable vesting date, in
accordance with Schedule A, as determined by the Committee, shall be forfeited
to the Company without payment of any consideration therefor.

 

For purposes of this Agreement, the “Performance Period” shall mean each of
(x) the Company’s 2019 fiscal year, commencing on December 30, 2018 and ending
on December 28, 2019, (y) the Company’s 2020 fiscal year, commencing on
December 29, 2019 and ending on January 2, 2021, and (z) the Company’s 2021
fiscal year, commencing on January 3, 2021 and ending on January 1, 2022.

 

(c)                                  Adjustment.  The number and kind of shares
of Restricted Stock set forth in this Section 2 are subject to adjustment in
accordance with the terms of this Agreement and the Plan.

 

(d)                                 Notification.  The Company shall promptly
notify the Grantee of the Committee’s determination of achievement of the
performance goals applicable to the Performance-Based Restricted Stock pursuant
to Section 2(b)(ii) of this Agreement.

 

2

--------------------------------------------------------------------------------



 

3.                                      Cessation of Employment; Change of
Control.

 

(a)                                 Forfeiture.  If the Grantee’s employment
with the Employer terminates for any reason other than those set forth in
Section 3(b) of this Agreement, then any portion of the Restricted Stock with
respect to which the Restrictions have not lapsed shall be forfeited to the
Company without payment of any consideration therefor, and neither the Grantee
nor any of his successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such shares of Restricted
Stock.

 

(b)                                 Accelerated Vesting upon Certain
Terminations of Employment.

 

(i)                                     With respect to the Time-Based
Restricted Stock, if the Grantee’s employment is terminated during the
Restricted Period (A) by the Employer for reasons other than Cause (as defined
in Section 9(a) of this Agreement or the Grantee’s employment agreement, if
applicable) or (B) if applicable, pursuant to the Grantee’s employment
agreement, by the Grantee for good reason (as defined therein), the vesting of
such Time-Based Restricted Stock will immediately accelerate as of the date of
such termination with respect to a portion of the unvested shares subject
thereto in an amount equal to (A) the total number of shares of Time-Based
Restricted Stock granted pursuant to this Agreement multiplied by a fraction,
the numerator of which is the number of days the Grantee was employed from the
Date of Grant to the date of such termination, and the denominator of which is
1,095, less (B) the number of shares of Time-Based Restricted Stock granted
pursuant to this Agreement that vested prior to the date of such termination, if
any.  Upon such termination of the Grantee’s employment, any shares of
Time-Based Restricted Stock awarded above the amount that becomes vested
pursuant to this Section 3(b)(i) will be forfeited to the Company without
payment of any consideration therefor.

 

(ii)                                  With respect to the Performance-Based
Restricted Stock, if the Grantee’s employment is terminated during the
Restricted Period (A) by the Company for reasons other than Cause (as defined in
Section 9(a) of this Agreement or the Grantee’s employment agreement, if
applicable) or (B) if applicable, pursuant to the Grantee’s employment
agreement, by the Grantee for good reason (as defined therein), the
Performance-Based Stock will vest in a number of shares that would otherwise
vest based on actual performance measured as of the end of the fiscal year in
which the date of such termination occurs pursuant to Schedule A hereto, as
determined by the Committee, and pro-rated for the number of days during which
the Grantee was employed beginning on the commencement date of the Performance
Period and ending on such date of termination.  Upon such termination of the
Grantee’s employment, any shares of Performance-Based Restricted Stock awarded
above the amount that becomes vested pursuant to this Section 3(b)(ii) will be
forfeited to the Company without payment of any consideration therefor.

 

For purposes of this Section 3(b), a termination of employment by the Company
for reasons other than Cause shall not include a termination due to the death or
disability of the Grantee.

 

3

--------------------------------------------------------------------------------



 

(c)                                  Accelerated Vesting upon Change of
Control.  In the event of a Change of Control and subject to the Grantee’s
continued employment with the Employer through the date of such Change of
Control:

 

(i)                                     All of the shares of Time-Based
Restricted Stock, to the extent not then-vested, will immediately vest as of the
date of such Change of Control.

 

(ii)                                  A number of shares of Performance-Based
Restricted Stock will immediately vest in an amount equal to the greater of
(A) the number of shares that would vest assuming achievement of performance
goals at the target level of performance as set forth on Schedule A or (B) the
number of shares that would otherwise vest based on actual performance measured
immediately prior to the Change of Control, as determined by the Committee. 
Upon such Change of Control, any shares of Performance-Based Restricted Stock
awarded above the amount that becomes vested pursuant to the foregoing clause
(A) or (B) will be forfeited to the Company without payment of any consideration
therefor.

 

4.                                      Restrictions on Transfer.

 

(a)                                 The Grantee acknowledges and agrees that the
Restricted Stock may not be transferred or otherwise disposed of by the Grantee,
including by way of sale, assignment, transfer, pledge, hypothecation or
otherwise, except as permitted by the Committee, or by will or the laws of
descent and distribution.

 

(b)                                 The Grantee further acknowledges and agrees
that any shares of Common Stock subject to the Grant which become vested and
cease to be subject to a risk of forfeiture following the lapse of the
Restricted Period shall not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by the Grantee until the earlier of
(i) the third anniversary of the Date of Grant, or (ii) the occurrence of a
Change of Control (in either case, the “Lapse Date”), except that vested shares
of Common Stock subject to the Grant may be withheld by the Company to satisfy
the Grantee’s tax withholding obligations to the extent permitted by the Company
pursuant to Section 8 of this Agreement.  Following the occurrence of the Lapse
Date, such shares of Common Stock shall be freely transferable by the Grantee;
provided, that such transfer is otherwise permitted in accordance with federal
and state securities laws.

 

5.                                      Rights of a Stockholder.  The Grantee
shall be the record owner of the shares of Restricted Stock, and as record owner
shall be entitled to all rights of a common stockholder of the Company, subject
to Section 4 of this Agreement, including the right to vote such shares in all
matters in which common stockholders of the Company are entitled to vote;
provided, that during the Restricted Period, the Grantee shall not be entitled,
and hereby waives any right, to receive any cash or in-kind dividends paid with
respect to the Restricted Stock as a common stockholder.  If there is any stock
split or other change in character or amount of the Restricted Stock, then in
such event, any and all new, substituted or additional securities to which the
Grantee is entitled by reason of such changes to the Restricted Stock shall be
immediately subject to the Restrictions with the same force and effect as the
Restricted Stock subject to such Restrictions immediately before such event.

 

4

--------------------------------------------------------------------------------



 

6.                                      Certificates.  The Restricted Stock may
be evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Stock are registered in the name of the Grantee, then
the Company may retain physical possession of the certificates until both the
Restrictions and the restrictions on transfer pursuant to Section 4(b) of this
Agreement have lapsed.

 

7.                                      Legends.  The Company may require, as a
condition of the issuance and delivery of certificates evidencing the Restricted
Stock pursuant to the terms hereof, that the certificates bear the legend as set
forth immediately below, in addition to any other legends required under federal
and state securities laws or as otherwise determined by the Committee.  All
certificates representing any of the shares of Restricted Stock subject to the
provisions of this Agreement shall have endorsed thereon the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER HELD BY THE ISSUER OR ITS ASSIGNEES(S) AS SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF THE SHARES, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.

 

Such legend shall not be removed until both the Restrictions and the
restrictions on transfer pursuant to Section 4(b) of this Agreement on such
shares lapse pursuant to the terms hereof.

 

8.                                      Taxes.  The Grantee shall pay to the
Company promptly upon request, at the time the Grantee recognizes taxable income
in respect of the shares of Restricted Stock, an amount equal to the federal,
state and/or local taxes the Company determines it is required to withhold under
applicable tax laws with respect to the shares of Restricted Stock.  In lieu of
collecting payment from the Grantee, the Company may, in its discretion,
withhold vested shares of Common Stock net of the number of whole shares of
Common Stock under the Grant with a fair market equal to the minimum amount of
federal, state and local taxes required to be withheld under applicable tax
laws.  The Grantee understands that he (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Agreement.

 

9.                                      Miscellaneous.

 

(a)                                 Definitions.  As used in this Agreement:

 

(i)                                     “Cause” shall mean the Grantee’s gross
negligence, willful misconduct, breach of fiduciary duty involving personal
profit, substance abuse, or commission of a felony.

 

(ii)                                  “Beneficial Owner” shall have the meaning
set forth in Rule 13d-3 under the Exchange Act.

 

(iii)                               “Change of Control” shall mean the
occurrence of any of the following events:

 

5

--------------------------------------------------------------------------------



 

(1)                                 any Person (as defined below) becomes the
beneficial owner directly or indirectly (within the meaning of Rule 13d-3 under
the Exchange Act) of more than 35% of the Company’s then outstanding voting
securities (measured on the basis of voting power);

 

(2)                                 individuals who, as of the Effective Date
(as defined in the Plan), constituted the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the Effective
Date whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(3)                                 there is consummated a merger or
consolidation, other than (i) a merger or consolidation immediately following
which the voting securities of the Company outstanding immediately prior thereto
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, at least 50% of the
combined voting power of the voting securities of the Company, such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than 35% of the combined voting power of the Company’s then
outstanding securities; or

 

(4)                                 the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the

 

6

--------------------------------------------------------------------------------



 

same proportionate ownership in an entity which owns all or substantially all of
the assets of the Company immediately following such transaction or series of
transactions.

 

(iv)                              “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

(v)                                 “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries or affiliates,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(b)                                 Retained Discretion of the Committee.  In
applying the vesting criteria applicable to the Performance-Based Restricted
Stock, the Committee may adjust EPS and EBITDA in its sole discretion, including
without limitation adjustments made in accordance with generally accepted
accounting principles, to take into account the impact of the specific
adjustment items set forth in Schedule A.

 

(c)                                  Compliance with Law and Regulations.  The
Restricted Stock and any obligation of the Company hereunder shall be subject to
all applicable federal, state and local laws, rules and regulations and to such
approvals by any government or regulatory agency as may be required.  Any
purported transfer or sale of the shares of Common Stock shall, subject to
Section 4 of this Agreement, be subject to restrictions on transfer imposed by
any applicable state and federal securities laws.  Any transferee shall hold
such shares of Common Stock subject to all the provisions hereof and shall
acknowledge the same by signing a copy of this Agreement.

 

(d)                                 Invalid Transfers.  No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the shares of Common Stock subject to
the Grant by any holder thereof before the Lapse Date or in violation of the
provisions of this Agreement shall be valid, and the Company will not transfer
any of said shares on its books or otherwise nor will any of said shares be
entitled to vote, nor will any dividends be paid thereon, unless and until there
has been full compliance with said provisions to the satisfaction of the
Company.  The foregoing restrictions are in addition to and not in lieu of any
other remedies, legal or equitable, available to enforce said provisions.

 

(e)                                  Incorporation of Plan.  This Agreement is
made under the provisions of the Plan (which is incorporated herein by
reference) and shall be interpreted in a manner consistent with it.  To the
extent that this Agreement is silent with respect to, or in any way inconsistent
with, the terms of the Plan, the provisions of the Plan shall govern and this
Agreement shall be deemed to be modified accordingly.

 

7

--------------------------------------------------------------------------------



 

(f)                                   Notices.  Any notices required or
permitted hereunder shall be addressed to the Company, at its principal offices,
or to the Grantee at the address then on record with the Company, as the case
may be, and deposited, postage prepaid, in the United States mail.  Either party
may, by notice to the other given in the manner aforesaid, change his or its
address for future notices.

 

(g)                                  Successor.  This Agreement shall bind and
inure to the benefit of the Company, its successors and assigns, and the Grantee
and his personal representatives and beneficiaries.

 

(h)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware. 
The Board shall have final authority to interpret and construe the Plan and this
Agreement and to make any and all determinations under them, and its decision
shall be binding and conclusive upon the Grantee and his personal and legal
representatives in respect of any questions arising under the Plan or this
Agreement.

 

(i)                                     Recoupment.  The Restricted Stock shall
be subject to any clawback or recoupment policies of the Company as in effect
from time to time, or as otherwise required by law or the NASDAQ Stock Market
Rules.

 

(j)                                    Amendment.  This Agreement may be amended
or modified by the Company at any time; provided that notice is provided to the
Grantee in accordance with Section 9(f) of this Agreement; and provided further
that no amendment or modification that is adverse to the rights of the Grantee
as provided by this Agreement shall be effective unless set forth in a writing
signed by the parties hereto.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

 

THE MIDDLEBY CORPORATION

 

 

 

By

 

 

Name:

 

 

Title:

 

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

 

 

 

Grantee

 

 

 

 

 

 

 

 

 

Address

 

 

--------------------------------------------------------------------------------



 

Schedule A

 

Performance-Based Restricted Stock

 

This Schedule A shall be incorporated in and form a part of the Restricted Stock
Award Agreement to which this Schedule A is attached (the “Agreement”). 
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Agreement.

 

Performance Goals.  Subject to and conditioned upon the Grantee’s continued
employment with the Employer through the applicable vesting date, except as
provided in Section 3(b) or 3(c) of the Agreement, the Performance-Based
Restricted Stock shall become vested and the Restrictions thereon shall lapse
based on the Company’s achievement of the earnings per share (“EPS”) growth and
EBITDA growth goals, each as set forth in the table below, as follows:

 

[·]

 

--------------------------------------------------------------------------------